—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered August 26, 1999, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument regarding the legal sufficiency of the evidence (see, *522CPL 470.05 [2]; People v Colavito, 70 NY2d 996, 997; People v Bynum, 70 NY2d 858, 859; People v Fryar, 276 AD2d 641; People v Lewis, 251 AD2d 598). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that there was legally sufficient evidence to establish beyond a reasonable doubt that the defendant attempted to commit robbery in the second degree, in that he intended to forcibly take property from the complainant while being aided by others (see, People v Luke, 279 AD2d 534; Penal Law § 110.00, 160.10 [1]). Moreover, upon the exercise of our factual review power, we find that the jury verdict was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Friedmann, Feuerstein and Cozier, JJ., concur.